         Case 3:18-cv-06721-JCS Document 182 Filed 09/15/20 Page 1 of 2




 1 Donald R. McPhail (admitted pro hac vice)     Ryan O. White (admitted pro hac vice)
   Email: dmcphail@dickinsonwright.com           Email: rwhite@taftlaw.com
 2 Shih Ching Li (admitted pro hac vice)         Elizabeth Shuster (admitted pro hac vice)
   Email: eli@dickinsonwright.com                Email: eshuster@taftlaw.com
 3 DICKINSON WRIGHT PLLC                         TAFT, STETTINIUS & HOLLISTER LLP
   International Square                          One Indiana Square, Suite 3500
 4 1825 Eye St. N.W., Suite 900                  Indianapolis, IN 46204
 5 Washington, D.C. 20006                        Telephone: (317) 713-3500
   Telephone: (202) 457-0160                     Facsimile: (317) 713-3699
 6 Facsimile: (844) 670-6009
                                                 Jaimin H. Shah (admitted pro hac vice)
 7 Jonathan D. Baker (State Bar No. 196062)      Email: jshah@taftlaw.com
   Email: jdbaker@dickinsonwright.com            TAFT STETTINIUS & HOLLISTER LLP
 8 DICKINSON WRIGHT PLLC                         111 E. Upper Wacker Drive, Suite 2800
   800 W. California Avenue, Suite 110           Chicago, IL 60601
 9 Sunnyvale, CA 94086                           Telephone: (312) 836-4171
   Telephone: (408) 701-6100                     Facsimile: (312) 966-8607
10 Facsimile: (844) 670-6009
                                                 Philip R. Bautista (admitted pro hac vice)
11 Jiageng Lu (State Bar No. 271589)             Email: pbautista@taftlaw.com
   Email: jlu@dickinsonwright.com                TAFT STETTINIUS & HOLLISTER LLP
12 DICKINSON WRIGHT PLLC
                                                 200 Public Square, Suite 3500
   607 W. 3rd Street, Suite 2500                 Cleveland, OH 44114
13 Austin, TX 78701
                                                 Telephone: (216) 241-2838
   Telephone: (512) 770-4200
14 Facsimile: (844) 670-6009                     Facsimile: (216) 241-3707

15 Attorneys for Plaintiffs Ely Holdings Limited
   and Greenlite Glass Systems Inc.
16
                                UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORNIA
18
                                    SAN FRANCISCO DIVISION
19
   ELY HOLDINGS LIMITED, a United                Case No. 3:18-cv-06721 JCS
20 Kingdom company, and

21 GREENLITE GLASS SYSTEMS INC., a               NOTICE OF CHANGE IN COUNSEL
   Canadian Company,
22
                  Plaintiffs,
23
          v.
24

25 O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
   California corporation,
26
                  Defendant.
27

28
                                   NOTICE OF CHANGE IN COUNSEL
          Case 3:18-cv-06721-JCS Document 182 Filed 09/15/20 Page 2 of 2




 1          PLEASE TAKE NOTICE that Jaimin H. Shah of Taft Stettinius & Hollister LLP hereby

 2 withdraws as attorney of record for Plaintiffs Ely Holdings Limited and Greenlite Glass Systems

 3 Inc. in this action. Counsel of record for Plaintiffs otherwise remains the same.

 4 DATED: September 15, 2020

 5                                                        Respectfully submitted,

 6                                                        Taft Stettinius & Hollister LLP

 7                                                        By: /s/ Jaimin H. Shah
                                                                  Jaimin H. Shah
 8
                                                          Attorney for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
     NOTICE OF CHANGE IN COUNSEL                                               Case No. 3:18-cv-06721 JCS
